Citation Nr: 1021991	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-37 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the thoracolumbar spine from 
January 24, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from December 1995 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, 
issued in October 2005, in which the RO, in pertinent part, 
granted service connection and assigned separate 10 percent 
disability ratings for degenerative arthritis of the cervical 
spine and degenerative arthritis of the thoracolumbar spine, 
effective September 18, 1997.  The Veteran perfected an 
appeal with regard to the disability ratings assigned.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
During the pendency of the appeal, in an October 2006 rating 
decision, issued in November 2006, the RO assigned a 20 
percent rating for degenerative arthritis of the cervical 
spine, effective September 18, 1997 and a 20 percent rating 
for degenerative arthritis of the thoracolumbar spine, 
effective January 24, 2006.  As the 20 percent ratings do not 
represent the highest possible benefit, at each stage, these 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

These issues were previously before the Board and in a July 
2009 decision and remand the Board denied entitlement to an 
initial rating in excess of 10 percent for degenerative 
arthritis of the thoracolumbar spine prior to January 24, 
2006, and remanded the two claims listed on the title page 
for development.  Thus, the only issues remaining on appeal 
are the issues listed on the title page.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical 
spine has been manifested by no more than moderate limitation 
of motion with mild wedging of C5-6 and osteophytes, 
straightening of the normal cervical lordosis, mild bulging 
annulus at C5-C6 with minimal effacement of the ventral 
thecal sac, and mild foraminal narrowing at C4-C5 bilaterally 
without any evidence of ankylosis of the cervical or entire 
spine, forward flexion of no less than 30 degrees with pain, 
there were no objective neurological abnormalities; this 
disability was not shown to involve IVDS.  

2.  Since January 24, 2006, the Veteran's thoracic and lumbar 
spine disability has been manifested by no more than moderate 
limitation of motion of the thoracic and lumbar spine or 
lumbrosacral strain with characteristic pain on motion with 
no muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position;with forward 
flexion of no less than 70 degrees with pain, without 
favorable ankylosis of the entire thoracolumbar spine, there 
were no objective neurological abnormalities; this disability 
was not shown to involve IVDS.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a; Diagnostic Codes 5003, 5290, 5293 
(as in effect prior to September 26, 2003); General Rating 
Formula for renumbered Diagnostic Codes 5237-5243 (as in 
effect since September 26, 2003). 

2.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the thoracolumbar spine, from 
January 24, 2006, have not been met.  38 U.S.C.A. § 1155, 
(West 1991 & West 2002 ) 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5291, 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); General Rating Formula for renumbered 
Diagnostic Codes 5237-5243 (as in effect since September 26, 
2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).

The RO's March 2005 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  That letter also provided the 
Veteran with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and the reports 
of VA examinations conducted in August 2005, September 2006, 
and December 2009.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his representative.

In summary, the duties imposed by VCAA have been considered 
and satisfied. There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with claim decided herein.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Fenderson, 12 Vet. App. at 126; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Board notes that the criteria for evaluating disabilities 
of the spine were amended twice since the effective date of 
service connection.  Both the old and new criteria are 
applicable.  The new criteria cannot, however, be applied 
prior to the effective date of the amendment.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent rating was warranted for slight 
limitation of cervical spine motion.  A 20 percent rating was 
warranted for moderate limitation of cervical spine motion.  
The highest rating allowable pursuant to this diagnostic 
code, 30 percent, was warranted for severe limitation of 
cervical spine motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Under Diagnostic Code 5291, slight limitation of the dorsal 
(thoracic) spine warrants a 0 percent rating, moderate 
limitation warrants a 10 percent rating, and severe 
limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a 
(2002).

Former Diagnostic Code 5292 provides that a 10 percent rating 
was warranted for slight limitation of lumbar spine motion; a 
20 percent rating was assignable for moderate limitation of 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

The Board also notes the criteria of DC 5293 for 
Intervertebral Disc Syndrome (IVDS).  Under the criteria in 
effect prior to September 26, 2003, IVDS is evaluated as 10 
percent disabling when mild; 20 percent disabling when 
moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent 
relief; and 60 percent disabling when pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the current rating criteria, IVDS is evaluated by one 
of two alternative methods.  First, the disability could be 
rated on the basis of the total duration of incapacitating 
episodes over the previous 12 months.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).   

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2009).  

Former Diagnostic Code 5295 provides that lumbosacral strain 
with characteristic pain on motion warrants a 10 percent 
rating; while lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position warrants a 20 percent rating.  A 
maximum 40 percent rating requires severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, the evaluation of degenerative 
arthritis of the spine is evaluated using the General Rating 
Formula for Diseases and Injuries of the Spine under 
Diagnostic Code 5242.  This formula provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching, in the area of the spine affected by 
the residuals of injury or disease:  

10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, 

20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, 

30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 

40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine, and 

100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

III.  Analysis
A.  Cervical Spine

Considering the pertinent evidence, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's degenerative arthritis of the 
cervical spine is not warranted.  

Various VA treatment and private records show that the 
Veteran has complained of cervical spine pain and sought 
treatment for his cervical spine disability.  An August 2004 
MRI of the cervical spine showed small fragments of bone 
anterior to the inferior of C4 and C5 vertebral bodies and 
very slightly at C6.  There was minimal vertical compression 
of C5 and C4.  A 2006 MRI of the cervical spine showed 
straightening of the normal cervical lordosis, mild bulging 
annulus at C5-C6 with minimal effacement of the ventral 
thecal sac, and mild foraminal narrowing at C4-C5 
bilaterally.  A November 2007 VA treatment record showed that 
the Veteran had full range of motion of the cervical spine.  
A March 2009 study showed very slight scoliosis convex left 
and straightening of the cervical lordosis with calcification 
of the anterior longitudinal ligament.  

An August 2005 VA examination showed that the Veteran had 
tenderness along the cervical spine, bilaterally.  Forward 
flexion was to 30 degrees with pain throughout, extension was 
to 30 degrees with pain throughout, left lateral flexion was 
to 30 degrees with pain throughout, right lateral flexion was 
to 40 degrees with pain throughout, right lateral rotation 
was to 50 degrees with pain throughout, left lateral rotation 
was to 40 degrees with pain throughout.  Repetition caused 
increased pain and lack of endurance without a change in the 
degrees of range of motion.  

A September 2006 VA examination shows that the Veteran had 
flexion of the cervical spine to 30 degrees with pain 
beginning at 27 degrees, extension to 45 degrees with pain 
beginning at 37 degrees, left and right lateral flexion to 45 
degrees with pain beginning at 42 degrees, right lateral 
rotation to 75 degrees with pain beginning at 60 degrees, 
left lateral rotation to 80 degrees with pain beginning at 
70.  The examiner noted additional loss of motion on 
repetitive use.  There was no ankylosis and no abnormal gait 
or abnormal spinal contour.  The Veteran reported constant 
pain and flare-ups that were worse daily.  

The Veteran was afforded a VA examination in December 2009.  
The examiner noted tenderness along the cervical spine.  No 
spasms were noted.  The Veteran's range of motion, cervical 
spine in flexion was to 30 degrees with pain throughout 
movement and loss of motion with repetition to 25 degrees.  
Cervical extension was to 40 degrees with pain throughout 
movement with loss of motion with repetition to 22 degrees.  
Left lateral flexion was to 25 degrees with pain throughout 
movement with loss of motion with repetition to 18 degrees.  
Right lateral flexion was to 24 degrees with pain throughout 
movement, no loss of motion with repetition.  Left lateral 
rotation was to 40 degrees with pain throughout movement and 
loss of motion with repetition to 30 degrees.  Right lateral 
rotation was to 60 degrees with pain throughout movement, no 
loss of motion with repetition.  X-rays showed mild wedging 
of C5-6 and osteophytes.  The Veteran was diagnosed with 
degenerative joint disease of the cervical spine

The medical evidence of record shows that the Veteran's 
cervical spine limitations of motion are consistent with only 
moderate limitation of motion of the cervical spine and 
approximate no more than a 20 percent rating under former 
Diagnostic Code 5290.  

There is no indication of severe limitation of motion of the 
cervical spine.  Instead, during this period, the 
preponderance of the evidence reflects that the Veteran's 
cervical spine symptoms were manifested by no more than 
moderate limitation of range of motion of the cervical spine.  

The Board notes that although the criteria under the prior 
Diagnostic Code 5290 are less defined and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56, 509 (Sept. 4, 2002).  Therefore, even though 
pre-2003 regulations did not define normal range of motion 
for the spine, the current definition is based on medical 
guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.  

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  The evidence has 
failed to reveal any weakness of the lower extremities or 
sensory deficit.  In fact, the August 2005, September 2006, 
and December 2009 VA examination reports showed that the 
Veteran's reflexes and sensory responses were normal.  Absent 
any objectively confirmed neurological symptoms, rating the 
low back disability under the former DC 5293 would be 
inappropriate.  Finally, the Board notes that for purposes of 
evaluation under Diagnostic Code 5243, the evidence of record 
does not show that the Veteran has experienced a period of 
acute signs and symptoms due to IVDS that require bed rest 
prescribed by a physician, or "chronic orthopedic and 
neurologic manifestations" resulting from IVDS and therefore 
a rating under the current rating criteria is not warranted.  
See 38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).  

Thus, the Board concludes that the current 20 percent rating 
already contemplates and compensates for manifestations of 
the Veteran's cervical spine disability.  

Under the current criteria, the Board finds that the 
Veteran's cervical spine disability does not warrant a rating 
in excess of 20 percent.  At the Veteran's August 2005, 
September 2006, and December 2009 VA examinations, the 
Veteran had flexion of the cervical spine to 30 degrees and 
there was no evidence of favorable or unfavorable ankylosis 
of the cervical spine.  Given the Veteran's ranges of motion, 
his disability warrants no more than a 20 percent evaluation 
under the current rating criteria.  See Diagnostic Code 5242.  

The Board has considered the Veteran's statements regarding 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups and has taken those into consideration.  The 
Board notes that the Veteran's flexion range of motion was to 
25 degrees (a loss of 5 degrees) with repetition at the 2009 
VA examination, however, this loss of range of motion is 
contemplated by the schedular rating criteria and the Board 
finds that a higher rating, in addition to applying the 
schedular criteria, is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.  

The Veteran has not shown, at any time during the pendency of 
this appeal, to have favorable or unfavorable ankylosis of 
the cervical spine; or forward flexion of the cervical spine 
less than 15 degrees or, favorable or unfavorable ankylosis 
of the cervical spine to warrant either a 30, 40, 50, or 100 
percent rating.  

It is clear from the clinical findings that the evidence of 
record does not establish entitlement to a higher, 30 
percent, rating since service connection.  This is so because 
the Veteran's symptoms never approximated the requirements 
for a 30 percent rating under the current rating criteria.  
In light of the above, the Board finds that staged ratings 
pursuant to Hart are not warranted.  Hart, 21 Vet. App. 505.    



B.  Thoracolumbar spine

The Veteran has alleged that his thoracolumbar spine 
disability since January 24, 2006, warrants a rating in 
excess of 20 percent.  

A November 2007 VA treatment record showed that the Veteran 
had full range of motion of the lumbar spine.  A March 2008 
MRI showed a slight increased lower lumbar dextroscoliosis 
when compared to a previous 2005 study.  Pars 
interarticularis defect at the L5 on the right is suggested.  
There was no compression deformity or subluxation.  

The Veteran was afforded a VA examination in December 2009.  
Upon examination of the thoracolumbar spine, the Veteran had 
flexion to 70 degrees with pain at the end of movement, 
extension was to 20 degrees with pain and the end of 
movement, right lateral bend was to 30 degrees with pain at 
the end of movement.  There was no loss of motion with 
repetition for any of the measurements.  Right rotation was 
to 36 degrees with no pain or loss of motion with repetition, 
left rotation was to 30 degrees with no pain or loss of 
motion with repetition.  The Veteran was diagnosed with 
degenerative disc disease of the thoracic spine.  

This medical evidence shows that the Veteran's thoracolumbar 
spine limitations of motion are consistent with only moderate 
limitation of motion of the thoracolumbar spine and 
approximate no more than a 20 percent rating under Diagnostic 
Codes 5291, 5292, 5293, and 5295.  

There is no indication of severe limitation of motion of the 
thoracolumbar spine.  Instead, during this period, the 
preponderance of the evidence reflects that the Veteran's 
thoracolumbar spine symptoms were manifested by no more than 
moderate limitation of range of motion of the thoracolumbar 
spine.  

The evidence does not show lumbrosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, as to warrant 
a higher initial rating.  

Additionally, the evidence of record shows no indication of 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or any of the above conditions with abnormal 
mobility on forced motion.  See Diagnostic Code 5295.  

The Board notes that although the criteria under the prior 
Diagnostic Code 5291 and 5292 are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56, 509 (Sept. 4, 2002).  
Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  

The Board notes that a rating under former DC 5293 [for IVDS] 
requires evidence of primarily neurological symptoms.  And, 
here, the presence of such symptoms is not supported by the 
objective medical evidence of record.  The evidence has 
failed to reveal any weakness of the lower extremities or 
sensory deficit.  In fact, the August 2005, September 2006 
and December 2009 VA examination reports showed that the 
Veteran's reflexes and sensory responses to all be normal.  
Absent any objectively confirmed neurological symptoms, 
rating the low back disability under the former DC 5293 would 
be inappropriate.  Finally, the Board notes that for purposes 
of evaluation under Diagnostic Code 5243, the evidence of 
record does not show that the Veteran has experienced a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician, or "chronic orthopedic 
and neurologic manifestations" resulting from IVDS and 
therefore a rating under the current rating criteria is not 
warranted.  See 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).  

Thus, the Board concludes that the current 20 percent rating 
already contemplates and compensates for manifestations of 
the Veteran's thoracolumbar spine disability.  

Reviewing the pertinent evidence of record, under the revised 
spinal disorder rating criteria delineated in Diagnostic Code 
5242 effective in September 2003, the Veteran has not shown, 
at any time since January 24, 2006, to have favorable or 
unfavorable ankylosis of either the thoracic or lumbar spine, 
forward flexion less than 70 degrees, or any other symptoms 
present to warrant either a 30, 40, 50 or 100 percent rating.

Considering the evidence of record, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's thoracolumbar spine disability is 
not warranted.  

The Board has considered the Veteran's statements regarding 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups and has taken those into consideration.  
However, the Board finds that a higher rating, in addition to 
applying the schedular criteria, is not warranted.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

The Veteran has not shown, at any time during the pendency of 
this appeal, to have forward flexion if the thoracolumbar 
spine 30 degrees or less or favorable or unfavorable 
ankylosis of the entire thoracolumbar spine to warrant either 
a 30, 40, 50, or 100 percent rating.  

Extra-schedular Consideration

Also considered by the Board is whether the Veteran's 
cervical and thoracolumbar spine disabilities warrant 
referral for extraschedular consideration.  The above 
determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's spine disabilities 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
the 20 percent rating already assigned on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, neither condition is shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Consequently, the Board finds that the preponderance of the 
evidence is against ratings in excess of 20 percent for the 
Veteran's cervical and thoracolumbar spine disabilities.  For 
that reason, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied.  

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the thoracolumbar spine from 
January 24, 2006, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


